Citation Nr: 1044357	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  07-09 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for prostate cancer, to include as secondary to exposure to jet 
fuel and/or herbicides; and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to prostate cancer.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran & B.B.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1962 to 
November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, dated in May 2006, August 
2007, and April 2009.

In July 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge, sitting in Waco, Texas.  A transcript of that 
proceeding has been associated with the Veteran's VA claims file.

With regard to the Veteran's petition to reopen his claim for 
prostate cancer, to establish jurisdiction over this issue, the 
Board must first consider whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7104 (West 2002 & Supp. 2010).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed 
fully under the analysis section, new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for prostate cancer.

The issues of entitlement to service connection for prostate 
cancer, to include as due to exposure to jet fuel and/or 
herbicides, and erectile dysfunction, to include as secondary to 
prostate cancer, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Veteran will be 
notified if any further action on his part is required.


FINDINGS OF FACT

1.  The preponderance of the evidence supports a finding that the 
Veteran's currently diagnosed bilateral hearing loss is the 
result of a disease or injury in active duty service.

2.  Entitlement to service connection for prostate cancer was 
originally denied by the RO in September 2002 rating action; the 
Veteran was notified in writing of the decision and although he 
submitted a Notice of Disagreement, he did not perfect an appeal 
within the applicable time limit.

3.  Evidence pertaining to the Veteran's prostate cancer received 
since the September 2002 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is established.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 
(2010).

2.  The September 2002 rating action that denied entitlement to 
service connection for prostate cancer is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

3.  Evidence received since the September 2002 rating action is 
new and material, and the Veteran's claim for service connection 
for prostate cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As to the claims of whether new and material evidence has been 
received sufficient to reopen a claim of entitlement to service 
connection for prostate cancer and entitlement to service 
connection for bilateral hearing loss, these claims have been 
granted, as discussed below.  As such, the Board finds that any 
error related to the VCAA on that claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II.  New and Material Evidence

With claims to reopen, "new" evidence is defined as evidence 
not previously submitted to agency decision makers; and 
"material" evidence is defined as evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 38 
C.F.R. § 3.156 (2010).

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final denial of 
the claims sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The record, with respect to this claim, reflects that a claim for 
service connection for prostate cancer was first denied in a 
rating decision of September 2002.  The Veteran was notified of 
his right to appeal that decision in September 2002.  The Veteran 
submitted a timely notice of disagreement, however the appeal was 
not perfected, and subsequently, the September 2002 rating 
decision became final when the Veteran did not perfect his appeal 
within the statutory time limit.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  As such, the Veteran's claim for service 
connection may only be opened if new and material evidence is 
submitted.  

In this instance, since the September 2002 decision denied the 
claim on the basis that there was no in-service diagnosis of 
prostate cancer, no exposure to herbicides and no evidence 
demonstrating a connection between the Veteran's prostate cancer 
and service, the Board finds that new and material evidence would 
consist of evidence of a diagnosis during service, exposure to 
herbicides, or evidence demonstrating a possible connection 
between the Veteran's prostate cancer and service.  

Evidence received since the September 2002 rating decision 
consists of numerous records and documents.  Specifically, the 
Veteran testified in July 2010 that he was exposed to all types 
of fuels while working on aircraft during service.  See July 2010 
BVA Hearing Transcript.  Scientific evidence submitted stated 
that there was a reported possible increased risk of prostate 
cancer among workers exposed to diesel fuel.  See "Permissible 
Exposure Levels for Selected Military Fuel Vapors," Committee on 
Toxicology, National Research Council.  This evidence indicates 
there may be a causal connection between the Veteran's exposure 
to fuel during service and his prostate cancer.

As a result, it must be stated that this additional evidence is 
neither cumulative nor redundant, and it is material since the 
evidence raises the possibility of substantiating the claim of 
service connection.  See 38 C.F.R. § 3.156(a) (2010).  The Board 
determines that the claim of service connection for prostate 
cancer is reopened.  The merits of the Veteran's claim will be 
discussed below in the Remand portion of the decision.

III.  Service Connection

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2010).  Generally, in order to 
prevail on the issue of service connection on the merits, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or in 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 
2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
matter, the benefit of the doubt will be given to the Veteran.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Under C.F.R. § 3.385, medical evidence of current hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  Normal hearing ranges from 0 to 20 dB in all 
frequencies, and higher threshold levels indicate some degree of 
hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran is claiming entitlement to service connection for 
bilateral hearing loss.  He states that he was exposed to 
acoustic trauma while on active duty.  The Veteran testified in 
the July 2010 hearing that he was exposed to aircraft engine 
noise throughout his time in the military.  See July 2010 BVA 
Hearing Transcript.

Personnel records were reviewed.  Records indicate the Veteran 
was a fuel specialist in the Air Force.  Providing the Veteran 
with the benefit of the doubt, acoustic trauma due to noise 
exposure is conceded, as such is consistent with the 
circumstances of the Veteran's service.  See 38 U.S.C.A. § 
1154(a) (West 2002).


Service treatment records were reviewed.  The Veteran's hearing 
test on the entrance examination from December 1961 did not 
indicate hearing loss.  Similarly, the Veteran's discharge 
examination from December 1966 did not note any hearing loss.  

The Veteran was afforded a VA examination in March 2009.  On the 
authorized audiological evaluation in March 2009, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
25
25
40
LEFT
40
35
25
25
40

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The examiner stated there was mild hearing 
loss 500 to 1000 Hz, rising to hearing within normal limits 2000 
to 3000 Hz, with a mild hearing loss at 4000 Hz, bilaterally.  
The Veteran was diagnosed with bilateral sensorineural hearing 
loss.  

The results from the VA examination show current bilateral 
hearing loss as it is defined by VA regulation, and therefore, 
the current disability requirement for service connection is 
satisfied.  However, the question remains whether a medical nexus 
exists between the current hearing loss and the Veteran's claimed 
in-service noise exposure.

Service connection for bilateral hearing loss is warranted on a 
direct basis because the evidence is at least in relative 
equipoise.  During the Veteran's VA examination in March 2009, 
the examiner opined that the Veteran's current hearing loss 
occurred subsequent to his military service and was not caused by 
or a result of military noise exposure.  The rationale provided 
stated that the Veteran's hearing was within normal limits 
throughout service and no permanent hearing threshold shifts 
occurred while on active duty.  Additionally, the examiner stated 
that the Veteran himself reported that his hearing difficulty 
began only in the recent past.  

The Veteran testified in July 2010 that post-service he did not 
have any loud hobbies and although he worked in a factory, they 
required hearing protection.  See July 2010 BVA Hearing 
Transcript.  The Board finds the Veteran's testimony to be 
credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Post-service medical evidence indicates the Veteran has sought 
treatment for hearing loss from private physicians and VA 
outpatient centers.  A letter from the Veteran's private 
audiologist in August 2010 stated that the Veteran's testing 
revealed a mild, sloping to severe, sensorineural hearing loss 
bilaterally.  The physician stated that the Veteran was in the 
Air Force dealing with Flight Line issues and opined that more 
likely than not, the Veteran suffered hearing loss directly due 
to his close proximity to military jets and aircraft without 
hearing protection devices.  See August 2010 letter.

The Board finds the August 2010 physician's opinion to be at 
least as persuasive as the March 2009 VA examiner's opinion.  
Resolving all doubt in favor of the Veteran, and taking into 
consideration the Veteran's testimony, service records, post-
service treatment records and the positive medical opinion, the 
Board finds that service connection for bilateral hearing loss is 
granted.


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

New and material evidence has been received sufficient to reopen 
the claim of entitlement to service connection for prostate 
cancer; to this extent, the appeal is granted.





REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of his claims of entitlement 
to service connection for prostate cancer and erectile 
dysfunction.

VA's duty to assist includes a thorough and comprehensive medical 
examination.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
Board finds the duty to assist has not been met.  The Veteran has 
not yet been afforded a VA examination for prostate cancer.  The 
Board finds that a VA examination is necessary to determine 
whether any medical relationship exists between his prostate 
cancer and exposure to jet fuels during service.

The Board also finds that the Veteran's pending claim of 
entitlement to service connection for erectile dysfunction will 
be affected by the decision for the Veteran's prostate cancer.  
As such, a decision as to this issue will be deferred pending 
resolution of the decision regarding the claim for prostate 
cancer.  This is in accordance with Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991), in which the Court recognized that 
inextricably intertwined claims should not be adjudicated 
piecemeal.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA examination 
for prostate cancer.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran's 
prostate cancer is causally or 
etiologically due to his exposure to fuel 
during service.  

A complete rationale, which should 
include citations to medical 
literature, must be provided for the 
opinion. 

The examiner is also asked to specifically 
offer comments and an opinion regarding 
the study in the claims file indicating a 
relationship between prostate cancer and 
exposure to diesel fuel.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

2.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

3.  After all of the above actions have 
been completed, readjudicate all claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


